DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendments to the Specification filed 8/16/2021 are acceptable and have been entered.

Claim Objections
Claim 26 is objected to because of the following informalities:  The phrase “the irrigation fluid discharge port” on line 3 and the phrase “the suction take port” on line 4  each lack proper antecedent basis; it is suggested to replace the term “the” in each of these phrases with the term “an” and “a”, respectively. This objection was set forth in the last Detailed Action but was neither addressed in the 8/16/2021 claim amendments or Remarks.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 26: Claim 26 has been amended to recite “an irrigation fluid discharge port” on line 4 and “an irrigation fluid passage” on line 6. However, since line 3 already recites one “irrigation fluid discharge port” and lines 5-6 already recites one “elongate irrigation fluid passage”, it is unclear if the “port” of line 4 and the “passage” of line 6 are intended to be the same as or different from the “port” of line 3 and the “passage” of lines 5-6, respectively. For the sake of examination, they are interpreted as being the same, respectively. Accordingly, it is suggested to amend line 4 to recite “the [[an]] irrigation fluid discharge port” and to amend line 6 to recite “the [[an]] irrigation fluid passage”.
Re claim 34: Claim 34 was previously amended to recite “the squeeze bulb extending longitudinally alongside and underneath one of (i) the hand rest and (ii) the suction fluid conduit” (lines 19-21). However, this relationship is different from that disclosed in the Specification; therefore, it is unclear how this limitation is intended to be interpreted in light of the Specification. The use of the phrase “one of” allows for an embodiment wherein the squeeze bulb extends alongside and underneath one of the hand rest and the suction fluid conduit and not the other. However, such an arrangement is not supported by the specification, because the specification and drawings show that the squeeze bulb is alongside and underneath both the hand rest 30 and the suction fluid conduit 120. It is suggested to remove the phrase “one of”. For This rejection was set forth in the last Detailed Action but neither addressed in the 8/16/2021 claim amendments or Remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart (US Pat 3,889,675) in view of Rafelson (US Pat 4,662,871).
Re claim 1, Stewart discloses an irrigation fluid-dispensing tool (Fig 1, with the configuration of Fig 4 instead of the configuration of Fig 2) comprising: (a) a handle (the downwardly extending arms (labeled in annotated Fig 1 below) and the portions of conduits 12, 24 and 60 that extend between the proximal end of the proximal downwardly extending arm and the distal end of the distal downwardly extending arm; as seen in Fig 1,4 and annotated Fig 1 below) having (i) a hand rest (the hand rest is the portion of 60 that extends between the proximal end of the proximal downwardly extending arm and the distal end of the distal downwardly extending arm, as seen in Fig 4 and annotated Fig 1 below), (ii) an irrigation fluid conduit (the portion of conduit 12 that extends between the distal end of the distal downwardly extending arm and end 18 and the portion of conduit 24 that extends between the proximal end of the proximal 
    PNG
    media_image1.png
    427
    767
    media_image1.png
    Greyscale

Re claim 2, 3, 5, 7 and 8, Stewart/Rafelson disclose that the compressible chamber is urged upwardly toward the hand rest when the compressible chamber is compressed (claim 2), the compressible chamber is urged against the hand rest when the compressible chamber is compressed (claim 3), the compressible chamber is compressed when the manipulable handgrip is squeezed (claim 5), wherein the compressible chamber abuts against the hand rest and wherein the compressible chamber is urged against the hand rest when the manipulable handgrip is squeezed thereby compressing the compressible chamber (claim 7), and the compressible chamber is compressed against the hand rest when the manipulable handgrip is squeezed thereby compressing the compressible chamber (claim 8) (when pushed by a user’s hand, the chamber is squeezed and compressed against flat 66 which lies on the inside of frame portion 60 which forms the hand rest, as seen in Fig 4; Col 3, Lines 7-20 and 25-30 of Stewart. Regarding the “overlies” and “upwardly” limitations, the device 
Re claim 4, Stewart/Rafelson disclose that the hand rest has a suction conduit (the portion of 60 extending between the distal end of the distal downwardly extending arm and the proximal end of the proximal downwardly extending arm, as seen in Fig 4 and annotated Fig 1 above in Stewart) formed therein that overlies the irrigation fluid conduit and wherein the compressible chamber is urged upwardly toward the hand rest and against part of the suction conduit when the compressible chamber is compressed (Regarding the “overlies” and “upwardly” limitations, the device can be held and operated such that it is inverted 180 degrees from the orientation seen in Fig 1, as explained in the rejection of claim 1; in doing so, the suction conduit will be above the chamber).
Re claim 6, Stewart/Rafelson disclose that the handle has a pair of downwardly extending arms (as seen in Fig 1,4 of Stewart and labeled in annotated Fig 1 above) that are spaced apart with one arm adjacent with one end of the compressible chamber and the other arm adjacent with an opposite end of the compressible chamber (as seen in Fig 1,4 of Stewart and annotated Fig 1 above) when the compressible chamber is received in the handgrip-receiving receptacle. (It is noted that Stewart also discloses seats that engage with the ends of the compressible chamber - proximal portion of 12 having end 18 and distal portion of 24 having end 28, as seen in Fig 4).
Re claim 9, Stewart/Rafelson discloses that the handle comprises a suction fluid conduit (the portion of 60 that lies between the distal end of the distal downwardly 
Re claims 10-12, Stewart/Rafelson discloses that the hand rest and the suction fluid conduit overlie the compressible chamber and wherein the compressible chamber is urged toward part of the suction fluid conduit when the manipulable handgrip is squeezed compressing the compressible chamber (claim 10), a portion of the suction fluid conduit is formed of the hand rest and wherein the compressible chamber is urged against the suction fluid conduit when the manipulable handgrip is squeezed compressing the compressible chamber (claim 11), and the compressible chamber is compressed against a portion of the suction fluid conduit formed of the hand rest and which is disposed between the compressible chamber and outer surface of the hand rest when the manipulable handgrip is squeezed compressing the compressible chamber (claim 12) (when pushed by a user’s hand, the chamber is squeeze and compressed against flat 66, as seen in Fig 4 of Stewart; Col 3, Lines 7-20 and 25-30. Regarding the "overlie" limitation, as explained in the rejection of claim 1 above, the device can be held and operated such that it is inverted 180 degrees from the orientation seen in Fig 1; in doing so, the hand rest will be above the chamber).
Re claim 13, Stewart discloses a valve 36 (Fig 4) that allows discharge of irrigation fluid flow from the reservoir of the compressible chamber when the compressible chamber is compressed (Col 4, Lines 16-22) but does not explicitly disclose that this valve would work with the compressible chamber of Rafelson. 
Re claim 14, Stewart/Rafelson, as modified in the rejection of claim 1 above, discloses that the compressible chamber comprises an elastomeric squeeze bulb (the central rounded portion of conduit 51 in Fig 8a of Rafelson) that cooperates with the valve to provide surge flow of liquid irrigation fluid from the squeeze bulb and out of the tool when increased pressure is applied during compressing of the squeeze bulb (Col 4, Lines 28-30 and 38-39 of Stewart; see the rejection of claim 1 above for explanation of how this limitation is met). See the rejections of claims 1 and 13 above for motivation for this combination.
Re claim 15, Stewart/Rafelson, as modified in the rejection of claim 1, discloses that (a) the hand rest is elongate, generally longitudinally extending, and faces outwardly in one direction (as seen in Fig 4 of Stewart, the hand rest faces downward in the Figure), and (b) the manipulable handgrip is elongate, generally longitudinally 
Re claim 16, Stewart discloses a valve 36 (Fig 4) that is normally-closed, wherein the compressible chamber and the normally-closed valve are configured to provide surge flow of liquid irrigation fluid to be forced from the irrigation fluid reservoir when the compressible chamber is compressed (Col 4, Lines 28-30 and 38-39 of Stewart; see the explanation in the rejection of claim 1 above) but does not explicitly disclose that this valve would work with the compressible chamber of Rafelson. Rafelson, however, teaches a normally-closed flow valve 52 (Fig 8a,8b) that is configured to provide surge flow of fluid when the compressible chamber is compressed (Col 6, Lines 24-31) for the purpose of controlling flow therethrough (Col 6, Lines 24-31). It would have been obvious to replace Stewart’s valve with the valve of Rafelson because they each could be used to achieve the same result (allowing fluid flow therethrough when opened and preventing fluid flow therethrough when closed) and therefore these two valves were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to eliminate the valve of Stewart and replace it with the valve of Rafelson when the modification to the shape of Stewart’s reservoir is made (in claim 1) since it has been held that substituting parts of an invention involves only routine skill in the art.
Re claim 17, Stewart/Rafelson disclose that the compressible chamber comprises an elastomeric squeeze bulb (the rounded central portion of tubing 
Re claim 18, Stewart/Rafelson discloses that the handgrip-receiving receptacle comprises a pair of spaced apart handgrip-mounting seats (proximal portion of 12 having end 18 and distal portion of 24 having end 28, as seen in Fig 4 of Stewart) carried by the hand rest (as seen in Fig 4 and annotated Fig 1 above of Stewart) and engaging opposite ends of the compressible chamber holding the compressible chamber in place (as seen in Fig 4 of Stewart). (It is noted that Stewart also teaches arms that extend downwardly from the hand rest as seen in annotated Fig 1 above).
Re claim 19, Stewart/Rafelson discloses that the compressible chamber is attached by the handgrip-mounting seats to the handle such that the compressible chamber is disposed between the handgrip-mounting seats (as seen in Fig 4 of Stewart).
Re claim 20, Stewart/Rafelson discloses that the irrigation fluid conduit comprises an upstream irrigation fluid conveying passage (within 24, Fig 1,4 of Stewart) disposed upstream of the compressible chamber and a downstream irrigation fluid conveying passage (within 12, Fig 1,4 of Stewart) disposed downstream of the compressible chamber, and wherein one of the handgrip-mounting seats comprises a first fluid coupling in fluid flow communication with the upstream irrigation fluid conveying passage engaging one end of the compressible chamber and the other one of the handgrip-mounting seats comprises a second fluid coupling in fluid flow communication with the downstream irrigation fluid conveying passage engaging the other end of the compressible chamber (as seen in Fig 4 of Stewart).
Re claim 21, Stewart/Rafelson discloses that each fluid coupling comprises a nipple received in a corresponding end of the compressible chamber (as seen in Fig 4 of Stewart).
Re claim 22, Stewart/Rafelson disclose that the compressible chamber comprises an elastomeric squeeze bulb (the rounded central portion of tubing 51, as seen in Fig 8a of Rafelson; Col 6, Lines 24-31). See the rejection of claim 1 above for motivation for this combination.
Re claim 23, Stewart/Rafelson discloses that the manipulable handgrip is configured to control the amount of flow of irrigation fluid through the irrigation fluid conduit out the tool based on the amount of pressure manually applied to the manipulable handgrip by squeezing the manipulable handgrip (Col 4, Lines 28-30 of Stewart).
Re claim 24, Stewart discloses a flow-modulating control valve arrangement 36 (Fig 4) configured to control the amount of flow of liquid irrigation fluid forced from the compressible chamber into the irrigation fluid conduit and out of the tool responsive to the amount of pressure applied in compressing the compressible chamber (Col 4, Lines 28-30; see the explanation in the rejection of claim 1 above) but does not explicitly disclose that this valve would work with the compressible chamber of Rafelson. Rafelson, however, teaches a flow-modulating control valve arrangement 52 (Fig 8a,8b) that is configured to control the amount of fluid therethrough based on the amount of pressure applied in compressing the compressible chamber (Col 6, Lines 24-31) for the purpose of controlling flow therethrough (Col 6, Lines 24-31). It would have been obvious to replace Stewart’s valve with the valve of Rafelson because they each could 
Re claim 25, Stewart/Rafelson discloses a wand 10 (Fig 1) extending outwardly from the handle (as seen in Fig 1), wherein the wand has an irrigation fluid discharge port 16 (Fig 1) in fluid flow communication with the irrigation fluid conduit (as seen in Fig 2), and the handle further comprises a suction fluid conduit (the portion of 60 extending between the distal end of the distal downwardly extending arm and the proximal end of the proximal downwardly extending arm, as seen in Fig 1/4; as seen in comparison of Fig 1 and Fig 4, in the embodiment of Fig 4, conduit 60 runs the entire length of the device, encompassing conduit 14 and conduit 26; Col 5, Lines 4-7), wherein the wand further comprises a suction intake port 20 (Fig 1) in fluid flow communication with the suction fluid conduit (as seen in Fig 2), and wherein the suction intake port is spaced above the irrigation fluid discharge port (as seen in Fig 1 of Stewart) (Regarding the “above” limitation, the device can be held and operated such that it is inverted 180 degrees from the orientation seen in Fig 1, as explained in the rejection of claim 1; in doing so, the suction intake port will be above the irrigation fluid discharge port). 
Re claim 26, Stewart/Rafelson discloses that the handle has an elongate downwardly curved wand 10 (Fig 1; as explained in the rejection of claim 1 above, the 
Re claim 27, Stewart discloses an irrigation fluid-dispensing tool (Fig 1, with the configuration of Fig 4 instead of the configuration of Fig 2) comprising: (a) a handle (the downwardly extending arms labeled in annotated Fig 1 above and the portions of 12, 24 and 60 that extend between the distal end of the distal downwardly extending arm and the proximal end of the proximal downwardly extending arm, as seen in Fig 1,4) comprising a substantially rigid frame (as seen in Fig 1) and a hand rest (the hand 
Re claim 28, Stewart/Rafelson discloses that the compressible chamber abuts the hand rest and is urged against the hand rest when the manipulable handgrip is squeezed (Col 5, Lines 7-20 and 25-30 of Stewart).
Re claim 29, Stewart as modified to have the shape of Rafelson’s reservoir discloses that the compressible chamber comprises an oval elastomeric squeeze bulb (the bulged central portion of 51, as seen in Fig 8a of Rafelson) having a curved outer sidewall inside which the irrigation fluid reservoir is disposed (as seen in Fig 8a of Rafelson), and wherein the rate of liquid irrigation fluid flow forced from the irrigation fluid reservoir increases with increasing squeezing pressure applied to the squeeze bulb when the handle is grasped and the manipulable handgrip is squeezed (Col 4, Lines 28-30 of Stewart). See the rejection of claim 27 for motivation for this combination.
Re claim 30, Stewart/Rafelson discloses that the handle comprises a suction fluid conduit (the portion of conduit 60 extending between the distal end of the distal downwardly extending arm and the proximal end of the proximal downwardly extending arm; as seen in comparison of Fig 1 and Fig 4, in the embodiment of Fig 4, conduit 60 runs the entire length of the device, encompassing conduit 14 and conduit 26; Col 5, Lines 4-7) that is formed of the hand rest and which extends alongside the compressible chamber and the irrigation fluid conduit, and wherein the compressible chamber is urged against the suction fluid conduit when the handle is grasped and the manipulable handgrip is squeezed (Col 5, Lines 7-20 and 25-30 of Stewart).
Re claim 31, Stewart discloses (a) an irrigation fluid discharge port (at end 16, Fig 1) in fluid flow communication with the irrigation fluid conduit (Col 3, Lines 22-24), and (b) a suction intake port (at end 20, Fig 1) in fluid flow communication with the 
Re claim 32, Stewart discloses an irrigation fluid-dispensing tool (Fig 1, with the configuration of Fig 4 instead of the configuration of Fig 2) comprising: (a) a handle (the downwardly extending arms labeled in annotated Fig 1 above and portions of 12, 24 and 60 extending between the distal end of the distal downwardly extending arm and the proximal end of the proximal downwardly extending arm) comprising (i) a hand rest (the hand rest is the portion of 60 that extends between the proximal end of the proximal downwardly extending arm (as labeled in annotated Fig 1 above) and the distal end of the distal downwardly extending arm (as labeled in annotated Fig 1 above), as seen in Fig 4 and annotated Fig 1 above), (ii) an elongate suction conduit formed of the hand rest and which is comprised of an elongate suction fluid passage extending along the hand rest (as seen in Fig 4), (iii) an elongate irrigation fluid conduit (the portion of 12 that extends between the distal end of the distal downwardly extending arm and end 18, Fig 4) formed therein that underlies the suction fluid conduit (the device could be used by rotating it 180 degrees, resulting in the elongate irrigation fluid conduit underlying the suction fluid conduit), and (iv) a pair of downwardly extending arms that are spaced apart (as seen in annotated Fig A above) defining a handgrip-receiving receptacle (the proximal portion of 12 comprising end 18 and the distal portion of 24 comprising end 28 and the space formed between the arms, as seen in Fig 4) therebetween; (b) a manipulable handgrip 62 (Fig 4) carried by the handle and disposed underneath the hand rest (when rotated 180 degrees), the manipulate handgrip extending alongside and underlying the hand rest and part of the suction fluid conduit 
Re claim 33, Stewart discloses an elongate wand 10 (Fig 1) extending outwardly from the handle, the wand having an irrigation fluid discharge port (at end 16, Fig 1) formed therein that is in fluid flow communication with the irrigation fluid conduit (Col 3, Lines 22-24), and a suction intake port (at end 20, Fig 1) formed therein that is in fluid flow communication with the suction fluid conduit (Col 3, Lines 24-26), and the irrigation fluid discharge port is spaced from the suction fluid intake port (as seen in Fig 1).
Re claim 34, Stewart discloses an irrigation fluid-dispensing tool (Fig 1, with the configuration of Fig 4 instead of the configuration of Fig 2) comprising: (a) a handle (downwardly extending arms labeled in annotated Fig 1 above and portions 12, 24 and 60 extending between the distal end of the distal downwardly extending arm and the proximal end of the proximal downwardly extending arm as seen in Fig 1 and 4) having a hand rest (the hand rest is the portion of 60 that extends between the proximal end of the proximal downwardly extending arm (as labeled in annotated Fig 1 above) and the distal end of the distal downwardly extending arm (as labeled in annotated Fig 1 above), .

Response to Arguments
Applicant’s arguments filed 8/16/2021 have been fully considered but are not persuasive. 
Applicant argues that prima facie obviousness of claims 1-34 has not been established. This is because, according to Applicant, (1) the Examiner has failed to identify where in Stewart it states that a user could use the device by rotating it 180 degrees such that the handgrip underlies the hand rest and it would still function appropriately, (2) one of ordinary skill in the art at the time the invention was made would have recognized that rotating the tool of Stewart 180 degrees would 
Regarding argument (1): This argument is not persuasive because the Examiner has not asserted in the rejections that Stewart explicitly recites use of the device by rotating it 180 degrees. However, based on its disclosed features as shown in the drawings and their operation as described in the specification, one of ordinary skill in the art would recognize that such use is permissible as since rotation of the device would not affect the ability of the tool to operate as intended.
Regarding argument (2): Applicant specifically argues that such a change in orientation would result in a substantial amount of irrigation fluid discharged from work end 16 to be suctioned by work end 20 before reaching the work area. The Examiner respectfully disagrees. No evidence has been provided from Stewart to support Applicant’s position; rather, as seen in Fig 1, since the suction port is distal to the irrigation port, one of ordinary skill in the art would recognize that irrigation fluid would not automatically be suctioned upon exiting the irrigation port as asserted by Applicant. Additionally, these arguments are not persuasive as one of ordinary skill in the art would recognize that the device will not malfunction if inverted 180 degrees since the proper operation of the device is not disclosed as being dependent on the device’s orientation. Additionally, the Examiner notes that even if Applicant disagrees with the Examiner’s position, such a claimed arrangement (of the suction conduit above an irrigation conduit 
Regarding argument (3): Applicant specifically argues that Stewart fails to disclose or teach the claimed “manipulable handgrip” because the tubular connector 62, when rotated 180 degrees, “in no way corresponds structurally to the claimed ‘manipulable handgrip’” based on the definition of a “handgrip” being “something suited to be gripped by a hand”. Applicant further argues that because tubular connector 62 has a finger engaging lug 50 configured to be pressed by a finger or thumb, this does not constitute a “manipulable handgrip” according to the acknowledged definition. The Examiner respectfully disagrees. Because the fingers and thumb are part of a hand, one of ordinary skill in the art would recognize that a structure that is gripped by a finger or thumb is also gripped by a hand. Additionally, the claim does not require the handgrip be of a size such that all five fingers can be in contact with it at once or require that the handgrip be of a size such that it can only be operated by the placement of five fingers at once thereon.
Regarding argument (4): Applicant specifically argues that Rafelson’s bulb-like section 52 of tubing 51 is still configured for a single finger or thumb engagement and thus also does not teach a “manipulable handgrip”. The Examiner respectfully disagrees for the same reasons as set forth in response to argument (3) above.
Applicant argues that substituting the segment of tubing 51 of Rafelson in place of the tubular connector 62 of Stewart (a) would result in the tubing 51 having an inner diameter smaller than the diameter of the irrigation fluid delivery and supply tubes 12 and 24 and (b) would obstruct irrigation flow between these tubes. 

Regarding argument (b), since one of ordinary skill in the art would recognize that the location of the ends of the replacement tubing segment 51 would be in the same location as the ends of the replaced tubular connector 62 (that is, around the exterior of the tubes 12 and 24) as set forth above, one or ordinary skill in the art would recognize that such a modification would not obstruct flow between these tubes as argued.
Applicant argues that neither Stewart nor Rafelson disclose or teach a suction intake port spaced above an irrigation fluid discharge port as required by claims 25, 26 and 34. The Examiner respectfully disagrees. As set forth in each of these rejections, the Examiner explains that the tool can be rotated 180 degrees and used, resulting in the suction intake port 20 being spaced above the irrigation fluid discharge port 16 as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783